ON PETITION FOR REHEARING
RAWLS, Judge.
By petition for rehearing appellant correctly recites that the following factual statement in the opinion of this Court is incorrect: “Upon peering inside the vehicle the Constable observed one or more revolvers in open sight on the front seat.” Appellant further contends that if the above referred to sentence is removed from the opinion that the Constable did not have, on the remaining facts, probable cause to believe the defendant and his two companions had committed a robbery and therefore the arrest and search incidental thereto was illegal and contrary to the Constitutions of the State of Florida and the United States of America.
We agree that the controverted factual statement is erroneous. A three-cornered handkerchief, a white one that had been tied in a triangular fashion, was on the front seat of the car and the subject revolvers apparently were under the front seat. The Constable who searched the vehicle testified:
“A. Well, after I received the information that the subjects fitted the description, what to look for, a gun, I walked up to the automobile, I found a three-cornered handkerchief, a white one that had been tied in a triangular fashion, the knot was still tied in the back of it. I looked under the passenger’s side of the car and the bank bag and two pistols were there. I did not touch them; I did not remove them.”
We are still of the view that the officer under the overall facts of this case had probable cause to stop and search the subject vehicle and adhere to the judgment of affirmance.
The opinion herein is amended by striking the sentence which reads: “Upon peering inside the vehicle the Constable observed one or more revolvers in open sight on the front seat.”
The petition for rehearing is denied and the judgment is affirmed.
SPECTOR, C. J., and JOHNSON, J., concur.